111 Mich. App. 106 (1981)
314 N.W.2d 536
BLOCK
v.
CITIZENS INSURANCE COMPANY OF AMERICA.
Docket No. 52474.
Michigan Court of Appeals.
Decided November 3, 1981.
Richard J. Quist, for plaintiff.
Baxter & Hammond (by William M. Bremer), for Citizens Insurance Company of America.
*107 Allaben, Massie, Vander Weyden & Timmer, for Detroit Automobile Inter-Insurance Exchange.
Before: R.B. BURNS, P.J., and ALLEN and T. GILLESPIE,[*] JJ.
PER CURIAM.
This case again calls for the Court of Appeals to review the intent of the Legislature in the enactment of the no-fault automobile insurance statute. Was it the intent of the Legislature to provide prompt compensation for traffic accident victims or to provide compensation for accidents removed from the general activity of use of an automobile? Each case must be examined on its merits to determine whether there is sufficient causal relation between the accident which resulted in the injury and the use of the motor vehicle.
Winifred Block was an employee of a firm known as Snack Time Services, Inc., in Grand Rapids. She drove a van furnished by her employer, delivering snacks to various business establishments. On January 4, 1979, she had parked the vehicle in front of Van Laaen Concrete Company and made a delivery. After making the delivery she was returning to the van with some empty cartons. Just before she reached the van, she was walking on the sidewalk where she slipped on the ice. She had not yet touched the van, but when she fell she came to rest under the vehicle and sustained disabling back injuries. She brought action against her employer's insurer, Citizens Insurance Company of America, and her own insurer, Detroit Automobile Inter-Insurance Exchange.
The trial judge granted summary judgment for both defendants.
*108 The issue is the intent of the Legislature in passage of § 3106 of the no-fault insurance act, MCL 500.3106; MSA 24.13106, which reads:
"SEC. 3106. Accidental bodily injury does not arise out of the ownership, operation, maintenance or use of a parked vehicle as a motor vehicle unless any of the following occur:
"(a) The vehicle was parked in such a way as to cause unreasonable risk of the bodily injury which occurred.
"(b) The injury was a direct result of physical contact with equipment permanently mounted on the vehicle, while the equipment was being operated or used or property being lifted onto or lowered from the vehicle in the loading or unloading process.
"(c) The injury was sustaind by a person while occupying, entering into or alighting from the vehicle."
Since the passage of the act, various fact situations have been reviewed by the courts to determine the meaning of the Legislature's use of the words "occupying, entering into, or alighting from" as well as "loading or unloading". A review of these cases is not necessary here, but it may be pointed out that a dichotomy of legal thought has resulted as to the legislative intent of the above-quoted section.
This difference is best illustrated by review of McPherson v Auto-Owners Ins Co, 90 Mich App 215; 282 NW2d 289 (1979), and comparison of that case with Dowdy v Motorland Ins Co, 97 Mich App 242; 293 NW2d 782 (1980).
McPherson holds that the test to determine if coverage under a no-fault insurance policy exists is that where the automobile "provides the occasion for the injury" that is sufficient. It should be noted that Judge GILLIS dissented and urged that there must be a "causal connection" between the use of the automobile and the injury.
*109 Dowdy reviews the earlier cases and concludes that McPherson was wrongly decided by the majority and adopts Judge GILLIS'S reasoning. The Court again emphasized the causal connection requirement in order for the act to apply.
We find the legislative intent in the enactment of the no-fault insurance act was to provide for the expeditious compensation of victims for damages suffered in automobile accidents. Shavers v Attorney General, 402 Mich 554, 578-579; 267 NW2d 72 (1978). To expand coverage to include actions removed from general activity in connection with use of an automobile will increase both the cost of insurance and the incidence of litigation, thereby thwarting the legislative intent of the no-fault act.
Applying the causal-connection rule in this case, we would conclude, as did the trial judge, that nothing in connection with the van caused plaintiff's injury. Kangas v Aetna Casualty & Surety Co, 64 Mich App 1, 17; 235 NW2d 42 (1975), lv den 395 Mich 787 (1975), Shinabarger v Citizens Mutual Ins Co, 90 Mich App 307; 282 NW2d 301 (1979), Dowdy, supra.
The accident which caused Ms. Block's injury was a slip and fall on the ice without causal connection with the ownership, maintenance, and use of the van.
As to the issue that the court should have considered her claim under § 3106(b) as a loading accident, the factual situation is quite similar to that in Dembinski v Aetna Casualty & Surety Co, 76 Mich App 181; 256 NW2d 69 (1977), and we would follow that opinion. Ms. Block was carrying a box to the van, but her injury did not result from lifting it into the van. She was preparing to load the van.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.